internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-163274-01 date date legend re taxpayer business a date b date c date d property m n p q state x state y entity z cla sec_1 plr-163274-01 cla sec_2 cla sec_3 cla sec_4 cla sec_5 dear we respond to your letter dated date requesting rulings on the federal_income_tax consequences of proposed transactions additional information was submitted in letters dated date date date date date date date and date the information submitted for consideration is summarized below taxpayer is a state x not-for-profit nonstock membership corporation filing a consolidated federal_income_tax return as a subchapter_c_corporation taxpayer uses the calendar_year as its annual_accounting_period and the accrual_method of accounting taxpayer derives its revenues primarily from business a as a membership_organization taxpayer’s charter does not provide for the issuance of stock rather participation in taxpayer is obtained through a membership interest taxpayer currently has over n memberships outstanding currently there are five classes of membership cla sec_1 cla sec_2 cla sec_3 cla sec_4 and cla sec_5 each of the five classes entitles a member to conduct business in one or more of taxpayer’s product lines taxpayer’s bylaws do not provide for the distribution of dividends but in the event of a liquidation the proceeds from the dissolution would be shared among the members in a ratio depending on each member’s class taxpayer’s current voting rights are distributed between cla sec_1 and cla sec_2 members in a ratio depending on each member’s class cla sec_3 cla sec_4 and cla sec_5 members presently have no voting rights taxpayer’s cla sec_1 members also have a legal right to become members of entity z nearly all of the members own interests in property m these interests may not be transferred separately from their corresponding memberships according to the agreement governing property m taxpayer intends to complete a series of transactions resulting in the restructuring of taxpayer into a state x for-profit stock corporation taxpayer has already completed several steps in this series of transactions the completed steps are as follows plr-163274-01 i ii iii taxpayer previously incorporated in state y formed a new not-for-profit nonstock state x corporation as a wholly owned subsidiary and merged with and into the new subsidiary with the members of state y taxpayer becoming members in the surviving state x entity with nearly identical terms and conditions of membership effective as of date b taxpayer formed a for-profit stock subsidiary and contributed some of its assets q to the subsidiary effective as of date c and taxpayer formed a for-profit stock subsidiary holdco which in turn formed a for-profit stock subsidiary transitory merger sub effective as of date d taxpayer represents that it will undertake the following additional steps i ii iii iv taxpayer’s members will contribute the equity rights portions of their old memberships to holdco and will receive in exchange for such equity rights shares of holdco common_stock based upon a specified number of shares for each class of members transitory merger sub will merge with and into taxpayer with taxpayer surviving as a wholly owned subsidiary of holdco taxpayer will change its status from not-for-profit to for-profit while remaining a membership corporation and taxpayer’s members will exchange their old memberships for new memberships which will not differ materially with respect to non-equity p rights including the right to become a member of entity z where applicable but which will have no equity rights as a result of these steps taxpayer proposes to convert the members’ equity rights in taxpayer into shares of stock of holdco while allowing the members to retain their respective non-equity p rights taxpayer represents that it has no plan or intent to acquire members’ interests in property m and that transfer of such interests by the members will remain restricted in the same manner as before the restructuring transactions thus based solely on the information and representations submitted and the deemed separation of equity rights and non-equity p rights we hold as follows taxpayer’s reincorporation as a not-for-profit nonstock state x membership corporation qualifies as a reorganization under sec_368 no gain_or_loss will be recognized to the members of state y taxpayer upon the reincorporation into state x taxpayer or upon the exchange of state y taxpayer membership interests for state x taxpayer membership interests sec_354 plr-163274-01 the non-equity p rights held by taxpayer’s members prior to the restructuring transactions are not materially different in_kind and extent from the non-equity p rights that will be held by taxpayer’s members subsequent to the restructuring transactions no gain_or_loss will be recognized to the members of taxpayer upon the receipt of p rights in exchange for their old non-equity p rights sec_1001 the transfer of equity rights to holdco for holdco stock in conjunction with the merger of transitory merger sub with and into taxpayer will be treated as a transaction described under sec_351 the formation and merger of transitory merger sub will be disregarded for federal_income_tax purposes no gain_or_loss will be recognized to the members of taxpayer upon their receipt of holdco stock in conjunction with the merger of transitory merger sub with and into taxpayer sec_351 no gain_or_loss will be recognized to holdco upon the receipt of equity rights in taxpayer in exchange for its stock pursuant to the merger of transitory merger sub with and into taxpayer sec_1032 the basis of the non-equity p rights received by each member pursuant to the restructuring transactions will equal such member’s basis in his or her non-equity p rights immediately before the restructuring transactions the basis of the holdco stock received by each member pursuant to the restructuring transactions will equal such member’s basis in his or her equity rights immediately before the restructuring transactions sec_358 and provided the property exchanged was a capital_asset or an asset described in sec_1231 the holding_period of the non-equity p rights and the holdco stock received by each member pursuant to the restructuring transactions will include the holding_period of such member’s state y taxpayer membership sec_1223 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by penalties of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant plr-163274-01 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely debra carlisle chief branch office of the associate chief_counsel corporate
